73 So. 3d 361 (2011)
FIRST QUALITY GASOLINE, INC., Appellant,
v.
MOTIVA ENTERPRISES, LLC, et al., Appellees.
No. 10-1991.
District Court of Appeal of Florida, Third District.
November 2, 2011.
Alex Alvarez, Coral Gables and Philip E. Holden, for appellant.
Hunton & Williams and Thomas R. Julin, Miami, Sam Danon, John Delionado and Corey Lee, Miami, for appellees.
Before RAMIREZ and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See City of Miami v. Kory, 394 So. 2d 494 (Fla. 3d DCA 1981).